department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division aug uniform issue list oe tep ra t legend taxpayer a taxpayer b ira c ira d financial_institution e financial_institution f account g account h ira amount amount amount amount amount page dear this is in response to your request dated date as supplemented by correspondence dated august september date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age and taxpayer b age taxpayers a and b represent _ that they received distributions from ira c and ira d respectively totaling amount and amount respectively taxpayers a and b assert that their failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to a lack of understanding of the ira rollover rules and the failure of financial institutions e and f to advise them of such rules which led to amount and amount being placed into non-ira accounts taxpayers a and b maintained ira c and ira d respectively with financial_institution e on date seeking to rollover their iras from mutual funds to certificates of deposit cds taxpayers a and b received distributions from ira c and ira d respectively in amount and amount respectively taxpayers a and b represent that financial_institution e did not provide any information concerning the rollover rules on date taxpayers a and b went to financial_institution f and purchased a non-ira cd in amount amount taxpayers a and b represent that financial_institution f did not advise them of the ira rollover rules the mistake was discovered during the preparation of their tax_return upon discovery of the mistake taxpayers a and b took an early withdrawal from the cd and deposited amount in ira for taxpayer b and amount in account h a non-ira savings account for taxpayer a amount was deducted as a ira contribution for taxpayer b on taxpayers a and b tax_return amount - administrative fees in their joint names account g - ruling that based on the facts and representations taxpayers a and b request a the internal_revenue_service waive the day rollover requirement with respect to the distribution of amount and amount contained in sec_408 of the code sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ra shail be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers page sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that are eligible for the waiver under section occurred after date d i of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayers aandb is consistent with their assertion that their failure to accomplish a timely rollover was caused by their failure to understand the rollover rules however the page inability to accomplish a rollover of amount and amount was not the result of any of the circumstances described in revproc_2003_16 the ability to complete a rollover was at all times within the control of taxpayers a and b the service notes that taxpayers a and b failed to inform financial_institution f that the distributions were from an ira deposited the funds into a non-ira joint account and did not contact a tax professional prior to the distributions therefore pursuant to sec_408 of the code the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of amount from ira c and amount from ira d with financial_institution e thus the service declines to treat taxpayer b’s contribution of amount into ira on date as a valid rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office this ruling please contact please address all correspondence to se t ep ra t1 se t ep ra t1 id if you wish to inquire about at sincerely yours walter carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose notice cc
